DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Graesser in view of Hertzman are considered the closest art. Graesser discloses a positioning device (605) for arrangement of a basin false bottom in ocean engineering (pointing device 605 may be used for positioning of various objects in engineering and construction; ¶ [0002]), comprising: a laser transmitter (715); a rotating platform system comprising a two-degree-of-freedom rotating platform (610, 620) used for carrying the laser transmitter (715); and a control and calculation system (1560, 1535) used for calculating, according to given coordinates (target position information 1565) in an absolute coordinate system of the basin false bottom (target position information 1565 must be with respect to some “absolute” coordinate system of the basin false bottom), the angle by which the two-degree-of-freedom rotating platform (610, 620) needs to rotate; and control solution software possesses functions that include parameter input and solution (the software includes input of target position information 1565 and calculating rotation by pointing drive system 1535), laser source control (the software includes control of laser source 1525; ¶ [0080]), and rotating platform motor control (the software includes control pointing drive system 1535 to control drives 1575 and 1580 of the motors to rotate the platforms to selected rotation angles; ¶ [0079]); wherein the two-degree-of-freedom rotating platform (610, 620) comprises a first and second rotating motors (630, 645).
Hertzman teaches a positioning device (fig. 1) having a rotating platform system comprising a two-degree-of-freedom rotating platform (movable unit 20 is rotatable about axis 50 and housing 40 is rotatable about axis 90), wherein the two-degree-of-freedom rotating platform comprises a first and second rotating motors (110, 120); an angular position sensor (210, 320; fig. 3) provided inside the two-degree-of-freedom rotating platform (20, 40) capable of accurately measuring the real-time rotational positions (VS and HS) of the first rotating motor (110) and the second rotating motor (120), a parameter verification and calibration function (function of aiming total station 10 to a known reference target and calibrating the vertical and horizontal angles to the known reference target; c. 8, ll. 40-42 and c. 9, ll. 51-56). 
However, neither Graesser nor Hertzman, alone or in combination, teach the particularities of solving the coordinates of the rotating platform using the specific conversion relationship between the target coordinate system and the rotating platform coordinate system. Graesser in view of Hertzman do not disclose or suggest “the first coordinate system XYZ and the second coordinate system X’Y’Z’ meet a conversion relationship: 
                       
                
                    
                        
                            X
                            '
                        
                    
                    
                        
                            Y
                            '
                        
                    
                    
                        
                            Z
                            '
                        
                    
                
            
             =                
                
                    
                        
                            
                                
                                    1
                                
                                
                                    -
                                    
                                        
                                            γ
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    1
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    
                
            
                     
                
                    
                        
                            
                                
                                    X
                                
                            
                            
                                
                                    Y
                                
                            
                            
                                
                                    Z
                                
                            
                        
                    
                
            
         +               
                
                    
                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            Y
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    
                
            
        
wherein in (α’, β’, γ’) represent rotation angles between the first coordinate system XYZ and the second coordinate system X’Y’Z’, and (X0, Y0, Z0) represent coordinates of the two-degree-of freedom rotating platform in the first coordinate system XYZ…the control solution software calibrates known coordinates in the absolute coordinate system of the basin false bottom, and solves coordinates and attitude parameters of the two-degree-of-freedom rotating platform using the known coordinates and the corresponding rotation angles of the motors” in combination with the remaining claim elements as recited in claims 1, 2, and 7-10. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852